Opinion issued May 8, 2003










In The
Court of Appeals
For the
First District of Texas
____________

NO. 01-03-00244-CV
____________

IN RE HARRY L. BOWLES, Relator




Original Proceeding on Petition for Writ of Mandamus




MEMORANDUM OPINIONRelator Harry L. Bowles has filed a petition for a writ of mandamus
complaining of Judge Davidson’s


 alleged failure to return jurisdiction of the
underlying cause from the 55th District Court to the 190th District Court.  Bowles’s
transfer request filed in the trial court was directed to Judge Christopher.



          We deny the petition for a writ of mandamus.
PER CURIAM
Panel consists of Justice Hedges, Jennings, and Alcala.